Citation Nr: 1338793	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  07-37 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 40 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein

INTRODUCTION

The Veteran served on active duty from December 1972 to December 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board remanded the Veteran's claims in May 2012.

As the Board has remanded the Veteran's claims, the Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance). 

Since the May 2012 Board remand, the RO granted the Veteran's claim for service connection for a renal disability in a December 2012 rating decision.  The Veteran has not disagreed with the assigned disability rating or the effective date.  As such, this issue is no longer before the Board.

The Veteran testified before the undersigned in November 2011.  


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability that is related to service, or that manifested to a compensable degree within one year of service.

2.  The Veteran's low back disability is manifested by no more than severe limitation of motion of the low back; however, the preponderance of the evidence shows that the disability is not productive of unfavorable ankylosis.   

3.  The Veteran's low back disability is not manifested by incapacitating episodes of intervertebral disc disease requiring bedrest prescribed by a physician.

4.  Since September 18, 2008, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

5.  Since September 18, 2008, the Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the anterior crural nerve.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Throughout the course of this appeal, the criteria for a disability rating in excess of 40 percent rating for a low back disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).

3.  Effective September 18, 2008, the criteria for a separate 10 percent rating, and no more, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; DC 8720 (2013).

4.  Effective September 18, 2008, the criteria for a separate 10 percent rating, and no more, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; DC 8726 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in December 2005 and March 2006. 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his hearing loss and low back claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the hearing loss and low back claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for service connection and a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The claimant was provided the opportunity to present pertinent evidence.  The record contains records of medical treatment received from VA treatment providers.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran has undergone VA examinations in conjunction with this appeal.  In this regard, the VA examination reports contain the pertinent clinical findings relevant to the pertinent diagnostic codes.  The Board notes that these VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the VA examination reports to be sufficient and adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that the Veteran has not reported that the low back disability has worsened since the most recent VA examination in June 2012.  As such, a remand is not required solely due to the passage of time since the June 2012 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As noted above, this case was previously before the Board in May 2012.  In the May 2012 remand, the Board instructed that the Veteran be asked to identify any and all outstanding private treatment records related to his claims, submit lay statements related to his claims, that VA treatment records since October 2009 be obtained, and that the Veteran undergo VA examinations.  The Veteran was asked to identify any and all outstanding private treatment records related to his claims and to submit lay statements related to his claims in May 2012.  The Veteran's VA treatment records since October 2009 were obtained in May 2012 and July 2012.  The Veteran underwent VA examinations in June 2012.  The directive of the May 2012 remand has thus been accomplished.  Again, the Board has a duty to ensure substantial compliance with its remand directives.  See D'Aries, 22 Vet. App. at 97.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claims, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "(w)hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Hearing Loss 

Criteria & Analysis

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2013). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  

Hearing status shall not be considered a disability when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz (Hz) are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability (and) a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim.

A service Report of Medical Examination dated in August 1972 for enlistment purposes reflects testing showed pure tone thresholds to be as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
10
10
10
10
10
RIGHT
25
10
10
10
10

A service Report of Medical Examination dated in June 1988 for periodic purposes reflects testing showed pure tone thresholds to be as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
20
5
5
15
5
RIGHT
15
5
0
10
15

A service Report of Medical Examination dated in February 1992 for separation purposes reflects testing showed pure tone thresholds to be as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
5
0
5
10
15
RIGHT
0
0
5
0
10

A February 1992 Report of Medical History for separation purposes reflects that the Veteran checked the 'no' box for hearing loss.  

The Veteran underwent a VA audiological examination in July 1993.  Testing showed pure tone thresholds to be as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
20
20
20
20
30
RIGHT
20
25
20
20
30

A speech recognition score using Maryland CNC testing was 94 percent in the left and right ears.  

VA treatment records dated in September 2002 reflect that the Veteran was assessed with hearing loss.  Hearing was essentially within normal limits in each ear in May 2003.  The Veteran was assessed with hearing loss in December 2004.

The Veteran underwent another VA audiological examination in June 2006.  He reported occasional hearing problems with female voices.  He reported that he worked in an office environment during service, and that one job was to go out on the flight line to do a training evaluation.  He stated that ear protection was provided and used. He denied occupational noise exposure.  Testing showed pure tone thresholds to be as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
10
15
10
15
20
RIGHT
15
15
15
20
25

A speech recognition score using Maryland CNC testing was 100 percent in the left ear and 98 percent in the right ear.  The examiner opined that hearing was within normal limits.   

In a September 2007 statement, the Veteran's wife stated that the Veteran's hearing has deteriorated.  She stated that he could not hear soft voice pitch, and sometimes could only hear what is within earshot.  

VA treatment records dated in November 2011 reflect that the Veteran had normal right ear hearing and left ear hearing was normal with mild conductive hearing loss at 4000 Hz with a 10 decibel (dB) air-bone gap and that bone conduction was normal.  

The Veteran underwent another VA audiological examination in June 2012.  Testing showed pure tone thresholds to be as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
5
10
0
15
10
RIGHT
5
15
5
15
25

A speech recognition score using Maryland CNC testing was 100 percent in the left and right ears.  The examiner opined that the Veteran's hearing loss does not meet the criteria for disability under VA regulations.  The examiner noted that the Veteran's enlistment examination revealed normal hearing bilaterally, upon separation the Veteran's hearing revealed a 15 dB shift at 6000 Hz.  

Analysis of the record indicates that the record fails to identify that the Veteran has a hearing impairment of either ear meeting the criteria of 38 C.F.R. § 3.385 now or at any point during the pendency of his claim.  As noted above, the June 2006 and June 2012 VA examiners noted that the Veteran's hearing sensitivity was within normal limits in both ears.  The Board notes that the Veteran was assessed with hearing loss in September 2002 and December 2004.  However, there is no indication that the hearing loss assessed in September 2002 and December 2004 meets the requisites of § 3.385.  Finally, the Board notes that a VA treatment provider gave the confusing statement in November 2011 that the Veteran had mild left ear conductive hearing loss at 4000 Hz with a 10 dB air-bone gap, but that bone conduction was normal.  As it is unclear from this statement as to whether the Veteran has normal left ear hearing or whether the Veteran has left ear hearing loss for VA purposes, the Board assigns limited probative value to the November 2011 VA treatment provider's findings.  

The Veteran and his wife are competent to testify to those things that come to them through the senses, such as the occurrence of acoustic trauma or experiencing of diminished auditory acuity, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) and their account thereof is not incredible.  However, a prerequisite for entitlement to service connection, is a showing of current disability and the record fails to identify hearing loss of either of the Veteran's ears for VA purposes.  The Veteran and his wife lack the required medical education and training, such as to render competent any opinion or statement to the effect that his hearing loss is such as to meet the requisites of § 3.385. 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Entitlement to service connection can also be granted if a disability is present at any point during the pendency of the claim or appeal, even if not at all times.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, however, the most probative evidence does not reflect hearing loss meeting the criteria for a disability under 38 C.F.R. § 3.385 at any point post service.  In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of hearing loss meeting the criteria of 38 C.F.R. § 3.385.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Low Back Disability 

Criteria & Analysis

In an October 1993 rating decision the RO granted service connection for post traumatic degenerative changes of the low back and assigned a 10 percent rating, effective January 1, 1993.  An October 1999 rating decision assigned a 20 percent disability rating effective March 19, 1999.  A December 1999 rating decision assigned the 20 percent disability rating effective August 3, 1998.  A February 2002 rating decision assigned a 40 percent disability rating effective July 10, 2000.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not file a notice of disagreement with the February 2002 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2012).  The Veteran filed the increased rating claim on appeal in July 2005; his low back disability is currently rated under DC 5010-5242.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements describing the symptoms of his service-connected low back disability are deemed competent evidence, and these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159 (2013). 

On evaluating the condition of service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, in this case, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board must consider both as service-connected disability.  Id. 

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a,  The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2013). 

Under the General Rating Formula, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2013).

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Finally, unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id. 

The notes discussed below in pertinent part follow and pertain to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1): Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V). 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, et cetera., particularly during times when these symptoms 'flare up,' such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board observes that the Court noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Intervertebral Disc Syndrome (IVDS) is rated under Diagnostic Code 5243, based upon the frequency of incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Veteran seeks an increased evaluation for the low back disability.  Separate disability ratings are in effect for left and right lower extremity radiculopathy associated with the low back disability.  Consideration of any associated radicular pain in the lower extremities is inherent in the evaluation of the claim on appeal for an increased evaluation for the lumbar spine disability.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the low back disability.

VA treatment records dated in May 2005 reflect that the Veteran made an unscheduled ambulatory visit and complained of back pain which caused difficulty sitting, making driving difficult.  He stated that the pain radiated across the low back and up to the mid-back bilateral.  

The Veteran underwent a VA examination in January 2006.  He reported that he worked as a fiscal computer worker.  He stated that he used transcutaneous electrical nerve stimulation (TENS) units for controlling his lower back pain at night approximately three times a week.  He complained of intermittent low back pain throughout the day, averaging anywhere from zero to 7.  He reported weakness and stiffness of the lower back.  He complained of fatigue and lack of endurance.  He denied using assistive devices but occasionally used braces.  He stated that the pain occasionally radiated to the right hip, not the right foot.  He reported that he was able to walk one mile a day and was no longer able to run.  He denied a history of hospitalization or surgery.  He denied urinary incontinence, frequency or urgency.  He reported intermittent erectile dysfunction.  He denied fecal incontinence.  He reported daily leg or foot weakness.  He stated that he had daily numbness.  He denied visual dysfunction, paresthesias, falls, dizziness, urinary retention, and obstipation.  He reported monthly unsteadiness.  He stated that back flare-ups occurred every three to four months, lasted two to three days, and were of moderate severity.  He reported that he was unable to do anything during flare-ups.  He stated that he had mild fatigue, decreased motion, stiffness, weakness, and spasm.  

Upon physical examination, there was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  There was no thoracolumbar spine ankylosis.  There was no atrophy, tenderness, or weakness.  There was mild spasm, guarding, and pain with motion.  Spasm, localized tenderness or guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Flexion was zero to 80 degrees, with pain beginning at 70 degrees.  Extension was zero to 25 degrees, with pain beginning at 20 degrees.  Left and right lateral flexion were zero to 30 degrees, with pain beginning at 25 degrees.  Left and right lateral rotation were zero to 25 degrees, with pain beginning at 20 degrees.  These ranges of motion were the same for active motion, passive motion, and active motion versus strong resistance.  The examiner noted that there was additional loss of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance, consisting of loss of motion on repetitive use of zero to 80 degrees of flexion due primarily to pain.  Detailed sensory examination revealed that left and right lower extremities were normal to vibration, pain, light touch, and position sense, and there was no abnormal sensation.  Lasegue's sign was not positive.  The examiner diagnosed lumbar spine degenerative joint disease.  The examiner stated that the impact on occupational activities was decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness or fatigue, and decreased strength in the lower extremities, which resulted in increased tardiness.  The low back disability had no effects on traveling, feeding, bathing, dressing, toileting, and grooming; mild effects on chores, shopping, exercise, and recreation; and moderate effects on sports.  

VA treatment records dated in April 2006 reflect that neurologic assessment revealed no sensory or motor deficit.  

In a September 18, 2008 statement, the Veteran reported knee pain.  

At the November 2011 Board hearing, the Veteran described increased pain and the need for increased use of medications and his TENS unit.  He also indicated that he was unable to run or jog or play with his grandchildren.  He also reported symptoms of pain and numbness that occasionally shoot down both legs (of a pin-prick/needle-type sensation) and erectile dysfunction.  He stated that he has not been prescribed bed rest by a physician as treatment for his back disability.  

The Veteran underwent another VA examination on June 22, 2012.  He reported daily low back pain that radiated upward and down to both buttocks, traveling down the back of the thighs, and stopping mid-thigh.  He stated that he used a TENS unit daily.  He reported that he got flare-ups with moving wrong, turning or sleeping wrong.  

Upon physical examination, flexion was to 80 degrees with objective evidence of painful motion beginning at 80 degrees.  Extension was to 25 degrees with objective evidence of painful motion beginning at 20 degrees.  Right and left lateral flexion and rotation were to 25 degrees with objective evidence of painful motion beginning at 25 degrees.  Following repetitive-use testing, forward flexion was to 80 degrees, extension was to 25 degrees, and right and left lateral flexion and rotation were to 25 degrees.  The functional loss and impairment after repetitive use was less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The Veteran had pain with palpation.  He did not have guarding or muscle spasm of the thoracolumbar spine.  Left and right knee and ankle reflexes were normal.  Left and right upper anterior thigh, thigh/knee, and lower leg/ankle sensation were normal.  Right foot/toes sensation was decreased and left foot/toes sensation was absent.  Straight leg raising test was negative for the right and left legs.  The Veteran had moderate left and right lower extremity intermittent pain and paresthesias and/or dysesthesias.  He had no right or left lower extremity numbness.  He had intermittent tingling and pain on the soles of the feet.  The examiner indicated that left and right side radiculopathy was mild.  The Veteran had no other neurologic abnormalities or findings related to the low back disability (such as bowel or bladder problems/pathologic reflexes).  The Veteran did not have IVDS of the thoracolumbar spine.  The Veteran did not have any low back scars.  The examiner noted that the low back disability did not impact the Veteran's ability to work.  The examiner diagnosed degenerative disc disease and degenerative joint disease of the thoracic and lumbar spine, worse at L5-S1.  

An evaluation in excess of 40 percent is not warranted as there is no objective evidence supporting an evaluation of 50 percent because his range of motion findings show that he does not have ankylosis.  The evidence does not show that there was unfavorable ankylosis of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 5242 (2013).  For example, the January 2006 examiner found that there was no ankylosis.  Moreover, the June 2012 VA examiner found that flexion was to 80 degrees with objective evidence of painful motion beginning at 80 degrees, extension was to 25 degrees with objective evidence of painful motion beginning at 20 degrees, and right and left lateral flexion and rotation were to 25 degrees with objective evidence of painful motion beginning at 25 degrees.  In light of the above, the findings do not reflect unfavorable ankylosis of the spine.  The Board also notes that the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration, as the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

As noted above, the June 2012 VA examiner noted that the Veteran did not have IVDS.  Thus, the Veteran's low back disability is not manifested by incapacitating episodes of intervertebral disc disease requiring bedrest prescribed by a physician, so a higher rating under Diagnostic Code 5243 is not warranted.  

Associated Neurologic Abnormality

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  

The Veteran's radiculopathy of the right lower extremity is rated 10 percent disabling from June 22, 2012 under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2013).  The Veteran's radiculopathy of the left lower extremity is rated 10 percent disabling from June 22, 2012 under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8726 (2013). 

Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.   Diagnostic Code 8726 provides a rating for neuralgia of the anterior crural nerve.  These diagnostic codes provide that mild incomplete paralysis is rated as 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

In January 2006, the Veteran did not indicate that pain radiated to the left lower extremity, and the left lower extremity was normal to vibration, pain, light touch, and position sense, and there was no abnormal sensation.  Although the Veteran stated that pain occasionally radiated to the right hip, not the right foot, the right lower extremity was normal to vibration, pain, light touch, and position sense, and there was no abnormal sensation.  Thus, the Board finds that the Veteran had no neurological abnormality of the lower extremities at that time.  On September 18, 2008, the Veteran reported knee pain.  Thus, the Board finds that, as of September 18, 2008, the Veteran has no more than mild radiculopathy of the right and left lower extremities.  The Board finds that the medical and lay evidence supports his entitlement to separate 10 percent ratings, and no more, under Diagnostic Codes 8720 and 8726, for radiculopathy of the left and right lower extremities as of September 18, 2008.  In light of the lay and medical evidence, however, the Board finds that at no point during the appeal has the Veteran's right or left lower extremity radiculopathy more closely approximated moderate impairment.  For example, in June 2012, the VA examiner indicated that left and right side radiculopathy was mild.  As such, the preponderance of the evidence is against a finding that the Veteran's right and left lower extremity radiculopathy warranted an evaluation in excess of 10 percent at any point during the appeal.

Other Potentially Associated Objective Neurologic Abnormalities

The preponderance of the competent evidence does not reflect any other objective neurologic abnormalities associated with the lumbar spine disability, so as to warrant a separate evaluation on that account.  For example, the June 2012 VA examiner noted that the Veteran had no bowel or bladder problems and pathologic reflexes.  While he has reported erectile dysfunction, no competent evidence relates such symptoms to his back disorder.

Scars

Finally, the Board has considered a separate rating for low back scars.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  The June 2012 VA examiner noted that the Veteran had no low back scars.  As such, the Board finds that a separate disability rating for scars is not warranted.

Based on the evidence and analysis above, the Board finds the criteria for a schedular rating higher than 40 percent for the service-connected low back disability are not met.  Further, because the criteria for a rating higher than 40 percent were not met during any distinct period during the course of the appeal, "staged rating" is not warranted.  Hart, 21 Vet. App. 505.

Extraschedular Consideration & TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's low back disability claim decided here.  He has not reported unusual or exceptional features associated with his low back disability and the discrete manifestation of the low back disability, i.e., limitation of motion of the lumbar spine and neurological impairment of the lower extremities is contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran has not asserted, and review of the file does not show, that he is rendered unemployable by his service-connected low back disability on appeal.  The Board accordingly finds that a claim for a TDIU is not raised by the rating issue before the Board.


ORDER

Service connection for bilateral hearing loss is denied. 

A disability rating in excess of 40 percent for a low back disability is denied.  

Effective September 18, 2008, an evaluation of 10 percent for radiculopathy of the right lower extremity is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

Effective September 18, 2008, an evaluation of 10 percent for radiculopathy of the left lower extremity is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


